Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-3, 5-10, 12-17 and 19-20 are pending in this Office Action.
Claims 1, 14 and 19 are amended.
Claims 4, 11, and 18 are cancelled.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
Applicant’s amendments/arguments, see Remarks pp. 9-11, filed 4/28/2022 have been fully considered and are persuasive.  Applicant has amended claims 1, 8 and 15 to include allowable subject matter indicated in the Non-Final Rejection sent 11/29/2021.
Therefore, the 35 USC 103 rejection has been withdrawn. 
Additionally, Examiner comments have been addressed and are withdrawn. 
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments/amendments filed on 04/28/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Brisebois in view of Schneier and additionally not cited but indicated as relevant Manmohan teach various aspects of obtaining responses to DLP events, however the combination of references fail to teach the claims as a whole.  
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1-3, 5-10, 12-17 and 19-20 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458